DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first hole at a first corner of the plate” of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 8, and 13 are objected to because of the following informalities:  
Regarding claims 3 and 13, “the magnetic body” lacks adequate antecedent basis in claim 1.  It was assumed “the magnetic body” should read --the body--.
Regarding claim 8, “conductive and adhesive overlays” should read --conductive and adhesive layer overlays--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Clam 2 recites “wherein the conductive and adhesive layer overlays on the first portion of the terminal part of the conductive element” however claim 1 also recites “overlaying a conductive and adhesive layer on the body and covering a first portion of the terminal port of the conductive element.”  Therefore, claim 1 appears to have already established the conductive and adhesive layer overlays the first portion of the terminal part of the conductive element.  Therefore it is not clear that claim 2 further limits claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, 13, 15, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10, 12, and 15 of U.S. Patent No. 10,553,349. Although the claims at issue are not identical, they are not patentably distinct from each other because the product generated by the claimed method of the pending application is anticipated by the product of US Patent No 10,553,349.
Regarding claim 1, US patent 10,553,349 teaches method to form an electrical component, comprising:
providing a body (see claim 10 – molding body) , wherein a conductive element is disposed in the body (see claim 10 – coil encapsulated in molding body), wherein a terminal part of the conductive element is exposed outside of the body (see claim 10 -terminal exposed from molding body);
overlaying a conductive and adhesive layer on the body and covering a first portion of the terminal part of the conductive element (see claim 12 – conductive and adhesive layer overlaying magnetic body and covering a first part of the second portion of the first terminal), wherein a second portion of the terminal part of the conductive element is not covered by the conductive and adhesive layer (see claim 12 – second  part of the second portion is not covered by the conductive and adhesive layer); and
overlaying at least one metal layer on the conductive and adhesive layer and covering the second portion of the terminal part of the conductive element (see claim 15 – metal layer overlaid on second portion), wherein the at least one metal layer is electrically connected to the second portion of the terminal part of the conductive element for electrically connecting with an external circuit (see claim 15 – metal layer over the conductive adhesive layer on the terminal will inherently be electrically connected).
Regarding claim 2, Claim 12 of US Patent 10553349 teaches method of claim 1, wherein the conductive and adhesive layer overlays on the first portion of the terminal part of the conductive element (see claim 12 – conductive and adhesive layer inherently overlay first portion with configuration as claimed).
Regarding claim 11, Claim 10 of US Patent 10553349 teaches method of claim 1, wherein the electrical component is an inductor (see claim 10 – inductor).
Regarding claim 13, Claim 10 of US Patent 10553349 teaches the method of claim 1, wherein the electrical component is an inductor (see claim 10  - inductor) and the conductive element is a coil (see claim 10 – coil), and the coil is disposed in the magnetic body with the terminal part of the coil disposed in a recess on a surface of the body (see claim 10 – core with recess and coil wound on the pillar of the magnetic core).
Regarding claim 15, Claim 1 of US Patent 10553349 teaches method to form an inductor, comprising:
providing a magnetic body (see claim 10 – magnetic core), wherein a coil is disposed in the magnetic body (see claim 10 – coil disposed in recess of magnetic core), wherein a terminal part of the coil is exposed outside of the magnetic body (see claim 10 -terminal exposed from molding body) ; overlaying a conductive and adhesive layer on the magnetic body and a first portion of the terminal part of the coil (see claim 12 – conductive and adhesive layer overlaying magnetic body and covering a first part of the second portion of the first terminal), wherein a second portion of the terminal part of the coil is not overlaid by the conductive and adhesive layer (see claim 12 – second  part of the second portion is not covered by the conductive and adhesive layer); and overlaying at least one metal layer on the conductive and adhesive layer and the second portion of the terminal part of the coil (see claim 15 – metal layer overlaid on second portion), wherein the at least one metal layer is electrically connected to the second portion of the terminal part of the coil for electrically connecting with an external circuit (see claim 15 – metal layer over the conductive adhesive layer on the terminal will inherently be electrically connected).
Regarding claim 18, claim 10 of US Patent 1055349 teaches a method to form an inductor, comprising:
forming a magnetic body (see claim 10 – magnetic core), wherein a recess is formed in the magnetic body (see claim 10 – recess is formed on a second surface), wherein a coil formed by an insulated conductive wire is disposed in the magnetic body (see claim 10 – coil formed by insulated conductive wire and wound on core), wherein a terminal part of the insulated conductive wire is placed on a bottom surface of the recess (see claim 10 – one portion of electrode structure disposed over the bottom surface of recess), wherein a first portion of the terminal part of the insulated conductive wire is embedded inside the recess (see claim 10), wherein an internal conductor of a second portion of the terminal part of the insulated conductive wire is exposed from the magnetic body (see claim 10 -terminal exposed from molding body); and
forming an electrode structure on the magnetic body (see claim 10 – electrode structure), wherein the terminal part comprises a first area and a second area of an axial surface of a first end of the insulated conductive wire (see claim 10 – first area of the axial surface and second area of the axial surface), wherein said first area of the axial surface is in contact with the magnetic body and not in contact with the electrode structure and said second area of the axial surface is in contact with the electrode structure and not in contact with the magnetic body (see claim 10 – first area of the axial surface is in contact with the magnetic body and not in contact with the electrode structure and the second area of the axial surface is in contact with the electrode structure and not in contact with the magnetic body), and wherein at least one portion of the electrode structure is disposed over the bottom surface of the recess and in contact with the internal conductor of the second portion of the terminal part of the insulated conductive wire for connecting with an external circuit (see claim 10 - at least one portion of the electrode structure is disposed over the bottom surface of the recess and in contact with the internal conductor of the second portion of the first terminal part of the insulated conductive wire for connecting with an external circuit).
Regarding claim 19, Claim 10 of US Patent 10553349 teaches the method of claim 18, wherein the electrode structure comprises a conductive and adhesive layer overlaying on the magnetic body and covering a first part of the second portion of the terminal part of the insulated conductive wire (see claim 12 – conductive and adhesive layer overlaying magnetic body and covering a first part of the second portion of the first terminal), wherein a second part of the second portion of the terminal part of the insulated conductive wire is not covered by the conductive and adhesive layer (see claim 10 -terminal exposed from molding body).

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 9,653,205. Although the claims at issue are not identical, they are not patentably distinct from each other because the product generated by the claimed method of the pending application is anticipated by the product of US Patent No 9,653,205.
Regarding claim 1, Claim 1 of US Patent No 9653205 teaches a method to form an electrical component, comprising:
providing a body (see claim 1 – body), wherein a conductive element is disposed in the body, wherein a terminal part of the conductive element is exposed outside of the body (see claim 1 - a conductive element disposed in the body, wherein at least one portion of a first terminal part of the conductive element is exposed outside of the body);
overlaying a conductive and adhesive layer on the body and covering a first portion of the terminal part of the conductive element, wherein a second portion of the terminal part of the conductive element is not covered by the conductive and adhesive layer (see claim 1 - a conductive and adhesive layer, overlaying on the body and covering a first portion of the terminal part of the conductive element, wherein a second portion of the terminal part of the conductive element is not covered by the conductive and adhesive layer); and
overlaying at least one metal layer on the conductive and adhesive layer and covering the second portion of the terminal part of the conductive element, wherein the at least one metal layer is electrically connected to the second portion of the terminal part of the conductive element for electrically connecting with an external circuit (see claim 1 - at least one metal layer, overlaying on the conductive and adhesive layer and covering the second portion of the terminal part of the conductive element, wherein the at least one metal layer is electrically connected to the second portion of the terminal part of the conductive element for electrically connecting with an external circuit.).
Regarding claim 2, Claim 2 of US Patent 9653205 teaches the method of claim 1, wherein the conductive and adhesive layer overlays on the first portion of the terminal part of the conductive element (see claim 1 - the conductive and adhesive layer overlays on the first portion of the terminal part of the conductive element.).
Regarding claim 3, Claim 3 of US Patent 9653205 teaches the method of claim 1, further comprising disposing an additional metal layer on the magnetic body to encapsulate the terminal part of the conductive element, wherein the conductive and adhesive layer overlays on a top surface of the additional metal layer (see claim 3 - an additional metal layer overlays on the magnetic body to encapsulate the terminal part of the conductive element, wherein the conductive and adhesive layer further overlays on the additional metal layer.).
Regarding claim 4, Claim 4 of US Patent 9653205 teaches the method of claim 1, wherein the at least one metal layer comprises a first metal layer and a second metal layer, wherein the first metal layer overlays on the conductive and adhesive layer and the second portion of the terminal part of the conductive element; and the second metal layer overlays on the first metal layer for electrically connecting with an external circuit (see claim 4 - the at least one metal layer comprises a first metal layer and a second metal layer, wherein the first metal layer overlays on the conductive and adhesive layer and the second portion of the terminal part of the conductive element; and the second metal layer overlays on the first metal layer for electrically connecting with an external circuit.).
Regarding claim 5, US Patent 9653205 teaches the method of claim 4, wherein the conductive and adhesive layer is made by mixing Ag powder with epoxy resin, the first metal layer is made of Ni and the second metal layer is made of Sn (see claim 5 - the conductive and adhesive layer is made by mixing Ag powder with epoxy resin, the first metal layer is made of Ni and the second metal layer is made of Sn.).
Regarding claim 6, US Patent 9653205 teaches the method of claim 4, wherein the conductive and adhesive layer is made by mixing the Ag powder with epoxy resin, the first metal layer is made of Cu and the second metal layer is made of Sn (see claim 6 - the conductive and adhesive layer is made by mixing the Ag powder with epoxy resin, the first metal layer is made of Cu and the second metal layer is made of Sn.).
Regarding claim 7, US Patent 9653205 teaches  method of claim 4, wherein the first metal layer and the second metal layer are made by electroplating (see claim 7 - the first metal layer and the second metal layer are made by electroplating.).
Regarding claim 8, US Patent 9653205 teaches The method of claim 1, wherein the conductive and adhesive overlays on the first portion and a third portion of the terminal part of the conductive element, wherein the second portion is located between the first portion and the third portion (see claim 8 - the conductive and adhesive overlays on the first portion and a third portion of the terminal part of the conductive element, wherein the second portion is located between the first portion and the third portion.).
Regarding claim 9, US Patent 9653205 teaches The method of claim 1, wherein a third portion of the terminal part of the conductive element is covered by the conductive and adhesive, wherein the second portion of the terminal part of the conductive element is located between the first portion and the third portion of the terminal part of the conductive element (see claim 9 - a third portion of the terminal part of the conductive element is not covered by the conductive and adhesive, wherein the first portion of the terminal part of the conductive element is located between the second portion and the third portion of the terminal part of the conductive element.).
Regarding claim 10, US Patent 9653205 teaches The method of claim 1, wherein a recess is formed on the top surface of the magnetic body, wherein the terminal part of the conductive element is disposed in the recess (see claim 10 - the body is a magnetic body and a recess is formed on the top surface of the magnetic body, wherein the terminal part of the conductive element is disposed in the recess.).
Regarding claim 11, US Patent 9653205 teaches the method of claim 1, wherein the electrical component is an inductor (See claim 11 - the electrical component is an inductor).
Regarding claim 12, US Patent 9653205 teaches the method of claim 1, wherein the electrical component is a choke (see claim 12 - the electrical component is a choke).
Regarding claim 13, US Patent 9653205 teaches The method of claim 1, wherein the electrical component is an inductor and the conductive element is a coil, and the coil is disposed in the magnetic body with the terminal part of the coil disposed in a recess on a surface of the body (see claim 13 - the electrical component is an inductor, the body is a magnetic body and the conductive element is a coil, wherein the coil is disposed in the magnetic body with the terminal part of the coil disposed in a recess on a surface of the magnetic body.).
Regarding claim 14, US Patent 9653205 teaches the method of claim 1, wherein the electrical component is an inductor and the conductive element is a coil, wherein the body is a magnetic body and the coil is disposed in the magnetic body with the terminal part of the coil disposed in a recess on the bottom surface of the body, wherein the magnetic body comprises a T-core having a pillar, wherein the coil surrounds the pillar and the terminal part of the coil disposed in a recess on the bottom surface of the body via a side surface of the T-core (see claim 15 - the electrical component is an inductor and the conductive element is a coil, wherein the body is a magnetic body and the coil is disposed in the magnetic body with the terminal part of the coil disposed in a recess on the bottom surface of the body, wherein the magnetic body comprises a T-core having a pillar, wherein the coil surrounds the pillar and the terminal part of the coil disposed in the recess on the bottom surface of the body via a side surface of the T-core.).
Regarding claim 15, US Patent 9653205 teaches the method to form an inductor, comprising:
providing a magnetic body (see claim 15 – magnetic body), wherein a coil is disposed in the magnetic body (see claim 15 - a coil, disposed in the magnetic body), wherein a terminal part of the coil is exposed outside of the magnetic body (see claim 15 - wherein at least one portion of a first terminal part of the coil is exposed outside of the magnetic body);
 overlaying a conductive and adhesive layer on the magnetic body and a first portion of the terminal part of the coil, wherein a second portion of the terminal part of the coil is not overlaid by the conductive and adhesive layer (see claim 15 - a conductive and adhesive layer, overlaying on the magnetic body and a first portion of the first terminal part of the conductive element, wherein a second portion of the first terminal part of the conductive element is not overlaid by the conductive and adhesive layer); and
 overlaying at least one metal layer on the conductive and adhesive layer and the second portion of the terminal part of the coil, wherein the at least one metal layer is electrically connected to the second portion of the terminal part of the coil for electrically connecting with an external circuit (see claim 15 - at least one metal layer, overlaying on the conductive and adhesive layer and the second portion of the first terminal part of the conductive element, wherein the at least one metal layer is electrically connected to the second portion of the first terminal part of the conductive element for electrically connecting with an external circuit.).
Regarding claim 16, US Patent 9653205 teaches the method of claim 15, wherein the magnetic body comprises a T-core having a pillar, wherein the coil surrounds the pillar and the terminal part of the coil disposed in a first recess on the bottom surface of the magnetic body via a side surface of the T-core (see claim 16 - the magnetic body comprises a T-core having a pillar, wherein the coil surrounds the pillar and the first terminal part of the coil disposed in a first recess on the bottom surface of the magnetic body via a side surface of the T-core.).
Regarding claim 17, US Patent 9653205 teaches the method of claim 15, wherein the magnetic body comprises a T-core having a pillar and a plate connected to the pillar, wherein the plate has a first hole at a first corner of the plate, wherein the coil surrounds the pillar and the terminal part of the coil is disposed in a recess on the plate (see claim 17 - a T-core having a pillar and a plate connected to the pillar, wherein the plate has a first hole at a first corner of the plate, wherein the coil surrounds the pillar and the first terminal part of the coil disposed in a recess on the plate, and wherein the plate has a second hole at a second corner of the plate, wherein a second terminal part of the coil disposed in a second recess on the on the plate.).

Claims 1, 2, 8-11, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. 9831023. Although the claims at issue are not identical, they are not patentably distinct from each other because the product generated by the claimed method of the pending application is anticipated by the product of US Patent No 9831023.
Regarding claim 1, US Patent No 9831023 teaches a  method to form an electrical component, comprising:
providing a body (see claim 1 – a body), wherein a conductive element is disposed in the body (see claim 1 – conductive element disposed in the body), wherein a terminal part of the conductive element is exposed outside of the body (see claim 1 – at least one portion of a terminal part of the conductive element is exposed outside the body);
overlaying a conductive and adhesive layer on the body and covering a first portion of the terminal part of the conductive element (see claim 1 – a metal foil having an adhesive material on the bottom surface thereof being adhered on the body and covering a first portion of the terminal part of the conductive element), wherein a second portion of the terminal part of the conductive element is not covered by the conductive and adhesive layer (see claim 1 – wherein a second portion of the terminal part of the conductive element is not covered by the metal foil); and
overlaying at least one metal layer on the conductive and adhesive layer and covering the second portion of the terminal part of the conductive element (see claim 1 – a metal layer, overlaying on the metal foil and covering a second portion of the terminal part of the conductive element), wherein the at least one metal layer is electrically connected to the second portion of the terminal part of the conductive element for electrically connecting with an external circuit (see claim 1 - the metal layer is electrically connected to the second portion of the terminal part of the conductive element for electrically connecting with an external circuit).
Regarding claim 2, US Patent No 9831023 teaches a method of claim 1, wherein the conductive and adhesive layer overlays on the first portion of the terminal part of the conductive element (see claim 1 - a metal foil having an adhesive material on the bottom surface thereof being adhered on the body and covering a first portion of the terminal part of the conductive element).
Regarding claim 8, US Patent No 9831023 teaches a method of claim 1, wherein the conductive and adhesive overlays on the first portion and a third portion of the terminal part of the conductive element, wherein the second portion is located between the first portion and the third portion (see claim 8 - the metal foil is adhered on the first portion and a third portion of the terminal part of the conductive element, wherein the second portion is located between the first portion and the third portion.).
Regarding claim 9, US Patent No 9831023 teaches the method of claim 1, wherein a third portion of the terminal part of the conductive element is covered by the conductive and adhesive, wherein the second portion of the terminal part of the conductive element is located between the first portion and the third portion of the terminal part of the conductive element (see claim 9 - a third portion of the terminal part of the conductive element is not covered by the metal foil, wherein the first portion of the terminal part of the conductive element is located between the second portion and the third portion of the terminal part of the conductive element.).
Regarding claim 10, US Patent No 9831023 teaches the method of claim 1, wherein a recess is formed on the top surface of the magnetic body, wherein the terminal part of the conductive element is disposed in the recess (see claim 10 - a recess is formed on the top surface of the body, wherein the terminal part of the conductive element is disposed in the recess.).
Regarding claim 11, US Patent 9831023 teaches the method of claim 1, wherein the electrical component is an inductor (see claim 1 1- inductor) .
Regarding claim 13, US Patent 9831023 the method of claim 1, wherein the electrical component is an inductor and the conductive element is a coil, and the coil is disposed in the magnetic body with the terminal part of the coil disposed in a recess on a surface of the body (see claim 11 - he electrical component is an inductor and the conductive element is a coil, and the coil is disposed in the body with the terminal part of the coil disposed in a recess on a surface of the body.).
Regarding claim 14, US Patent 9831023 teaches method of claim 1, wherein the electrical component is an inductor and the conductive element is a coil, wherein the body is a magnetic body and the coil is disposed in the magnetic body with the terminal part of the coil disposed in a recess on the bottom surface of the body, wherein the magnetic body comprises a T-core having a pillar, wherein the coil surrounds the pillar and the terminal part of the coil disposed in a recess on the bottom surface of the body via a side surface of the T-core (see claim 12 -  the electrical component is an inductor and the conductive element is a coil, wherein the body is a magnetic body and the coil is disposed in the magnetic body with the terminal part of the coil disposed in a recess on the bottom surface of the body, wherein the magnetic body comprises a T-core having a pillar, wherein the coil surrounds the pillar and the terminal part of the coil disposed in the recess on the bottom surface of the magnetic body via a side surface of the T-core.).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakada et al. US 2013/0194060 (Nakada)
Regarding claim 1, Nakada teaches (Figs. 1b, 2, and 4) a method to form an electrical component, comprising:
providing a body (core 11), wherein a conductive element is disposed in the body (coil conductive wire 12 disposed in core 11), wherein a terminal part of the conductive element is exposed outside of the body (see Fig. 1b – wire 12 is wraps up to the top and is positioned external to core 11 in groove 15);
overlaying a conductive and adhesive layer on the body (solder 17A,B) and covering a first portion of the terminal part of the conductive element (see Fig. 2 – wire 12 is covered by the solder 17 as shown), wherein a second portion of the terminal part of the conductive element is not covered by the conductive and adhesive layer (se Fig. 1b – portion of wire 12 between groove and coil not covered by solder ) ; and
overlaying at least one metal layer on the conductive and adhesive layer and covering the second portion of the terminal part of the conductive element (electrode 16 covers full length of groove 15 as shown and as such covers portions of the wire 12 not covered by solder 17 as shown), wherein the at least one metal layer is electrically connected to the second portion of the terminal part of the conductive element for electrically connecting with an external circuit (electrode 16 is electrically connected to all of wire 12 though the solder 17 for interfacing with the external circuit as shown in Fig. 4) .
Regarding claim 2, Nakada teaches the method of claim 1, wherein the conductive and adhesive layer overlays on the first portion of the terminal part of the conductive element (see Fig. 2 – wire 12 is covered by the solder 17 as shown) .
Regarding claim 3, Nakada teaches the method of claim 1, further comprising disposing an additional metal layer on the magnetic body to encapsulate the terminal part of the conductive element, wherein the conductive and adhesive layer overlays on a top surface of the additional metal layer (see Fig. 4 – solder 19 is additional metal layer on core 11 to encapsulate terminal of wire 12.  Solder 17 overlays on solder 19).
Regarding claim 8, Nakada teaches the method of claim 1, wherein the conductive and adhesive overlays on the first portion and a third portion of the terminal part of the conductive element (see Fig. 1b – solder 17 overlayer both terminal ends of wire 12 as shown, considered a first and third portion), wherein the second portion is located between the first portion and the third portion (see Fig. 1b – second portion of wire 12 not covered by solder 17 is between first and second terminal ends of wire 12).
Regarding claim 9, Nakada teaches the method of claim 1, wherein a third portion of the terminal part of the conductive element is covered by the conductive and adhesive (see Fig. 1b – second terminal end of wire 12 is covered by solder 12.  Two ends of wire 12 are covered by 17a and 17b respectively), wherein the second portion of the terminal part of the conductive element is located between the first portion and the third portion of the terminal part of the conductive element (see Fig. 1b – rest of wire 12, not covered by solder 17a, 17b is considered the second portion).
Regarding claim 10, Nakada teaches the method of claim 1, wherein a recess is formed on the top surface of the magnetic body (groove 15), wherein the terminal part of the conductive element is disposed in the recess (end of wire 12 is disposed in groove 15).
Regarding claim 11, Nakada teaches the method of claim 1, wherein the electrical component is an inductor (coil of wire 12 forms inductor).
Regarding claim 12, Nakada teaches method of claim 1, wherein the electrical component is a choke (see para [0058] – wire wound inductor 10 can be employed as high direct-current bias value and high inductance value is achieve, thus corresponding to choke).
Regarding claim 13, Nakada teaches the method of claim 1, wherein the electrical component is an inductor and the conductive element is a coil (coil from wire 12 forms inductor), and the coil is disposed in the magnetic body (core 11) with the terminal part of the coil disposed in a recess on a surface of the body (terminal of wire 12 forming coil is disposed in groove 15).
Regarding claim 14, Nakada teaches the method of claim 1, wherein the electrical component is an inductor (coil of wire 12 forms inductor) and the conductive element is a coil (coil of wire 12) wherein the body is a magnetic body (core 11 is magnetic per para [0050]) and the coil is disposed in the magnetic body (see Fig. 2) with the terminal part of the coil disposed in a recess on the bottom surface of the body (terminal part of wire 12 is located in groove 15 on surface of core 11), wherein the magnetic body comprises a T-core having a pillar (see Fig. 2 – pillar 11a of core 11), wherein the coil surrounds the pillar (see Fig. 2 – coil of wire 12 surrounds pillar 11a) and the terminal part of the coil disposed in a recess on the bottom surface of the body via a side surface of the T-core (see Figs. 1b and 2 – terminal of wire 12 is disposed in groove 15 via a side surface of core 11).
Regarding claim 15, Nakada teaches (Figs. 1b, 2, and 4) a method to form an inductor, comprising:
providing a magnetic body (core 11 is magnetic per para [0050]), wherein a coil is disposed in the magnetic body (wire 12 is wound into coil disposed in core 11), wherein a terminal part of the coil is exposed outside of the magnetic body (terminal of wire 12 wraps up to surface of core 11 and positioned in groove 15 which is external to core 11); 
overlaying a conductive and adhesive layer on the magnetic body (solder 17A,B) and a first portion of the terminal part of the coil (see Fig. 2 – wire 12 is covered by the solder 17 as shown), wherein a second portion of the terminal part of the coil is not overlaid by the conductive and adhesive layer (see Fig. 1b – portion of wire 12 between groove 15 and coil not covered by solder); and 
overlaying at least one metal layer on the conductive and adhesive layer and the second portion of the terminal part of the coil (electrode 16 is a metal covering the full length of groove 15 and therefore covers the portion of the wire 12 not covered by solder 17), wherein the at least one metal layer is electrically connected to the second portion of the terminal part of the coil for electrically connecting with an external circuit (electrode 16 is electrically connected to all of wire 12 including second portion and also for interfacing with external circuit as shown in Fig. 4)
Regarding claim 16, Nakada teaches the method of claim 15, wherein the magnetic body comprises a T-core having a pillar (see Fig. 2 – pillar 11a of core 11), wherein the coil surrounds the pillar (coil of wire 12 surrounds pillar 11a) and the terminal part of the coil disposed in a first recess on the bottom surface of the magnetic body via a side surface of the T-core (see Fig. 1b and 2 – terminal of wire 12 is disposed in groove 15 via side surface of core 11).
Regarding claim 18, Nakada teaches (Figs. 1b, 2, and 4) a method to form an inductor, comprising:
forming a magnetic body (magnetic ore 11), wherein a recess (groove 15) is formed in the magnetic body, wherein a coil formed by an insulated conductive wire is disposed in the magnetic body (coil of wire 12 formed in core 11), wherein a terminal part of the insulated conductive wire is placed on a bottom surface of the recess (terminal end of wire 12 is positioned in groove 15), wherein a first portion of the terminal part of the insulated conductive wire is embedded inside the recess (see Fig. 1b and 2), wherein an internal conductor of a second portion of the terminal part of the insulated conductive wire is exposed from the magnetic body (portion of wire 12 not covered by solder 17 and outside of core 11); and
forming an electrode structure on the magnetic body (electrode 16), wherein the terminal part comprises a first area and a second area of an axial surface of a first end of the insulated conductive wire, wherein said first area of the axial surface is in contact with the magnetic body (see Fig. 1b – portion of wire 12 before end 13 where the insulating sheath is intact and in contact with core 11) and not in contact with the electrode structure (see Fig. 1b – portion of wire 12 not in contact with electrode 16) and said second area of the axial surface is in contact with the electrode structure and not in contact with the magnetic body (see Fig. 1b – end portion 13 of wire 12 in contact with electrode 16), and wherein at least one portion of the electrode structure is disposed over the bottom surface of the recess (see Fig. 1b and 2 – electrode 16 over bottom surface of recess 15) and in contact with the internal conductor of the second portion of the terminal part of the insulated conductive wire for connecting with an external circuit (see Fig. 1b – end portion 13 has the internal conductor of the which is the same internal conductor of the second portion.  See fig. 4 for connected to external circuit).
Regarding claim 19, Nakada teaches the method of claim 18,wherein the electrode structure comprises a conductive and adhesive layer overlaying on the magnetic body and covering a first part of the second portion of the terminal part of the insulated conductive wire (see Fig. 1b – solder 17 cover first part of wire 12), wherein a second part of the second portion of the terminal part of the insulated conductive wire is not covered by the conductive and adhesive layer (see Fig. 1b – portion of wire 12 not covered by solder 17).
Regarding claim 20, Nakada teaches the method of claim 18, the electrode structure further comprises a first metal layer overlaid on the second portion of the terminal part of the insulated conductive wire (see Fig. 1b – electrode 16 includes metal layer per para [0052]), wherein the electrode structure comprises a conductive and adhesive layer overlaying (solder 17) on said first metal layer (metal layer of electrode 16) and covering a first part of the first metal layer (solder 17 covers portion electrode 16), wherein a second part of the first metal layer is not covered by the conductive and adhesive layer (see Fig. 1b – portion of metal associated with electrode 16 not covered by solder 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. US 2013/0194060 (Nakada) in view of Aoki et al. US 7215232 (Aoki).
Regarding claim 4, Nakada teaches the method of claim 1, wherein the first metal layer overlays on the conductive and adhesive layer and the second portion of the terminal part of the conductive element (see Fig. 2 – electrode 16 is first metal layer.)
Nakada does not teach a second metal layer and the second metal layer overlays on the first metal layer for electrically connecting with an external circuit.
	Aoki teaches (Fig. 1) wherein the metal layer comprises a first and second metal layer (see Fig 1 – electrode 6 and electrode 7), a second metal layer and the second metal layer overlays on the first metal layer for electrically connecting with an external circuit (see Fig. 1 – electrode 7 overlays electrode 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal layer taught by Nakada to include a second metal layer overlaying a first metal layer as taught by Aoki in order to form surface mount electrodes for interfacing with external elements as taught by Aoki.
Regarding claim 7, the combination Nakada in view of Aoki as applied with respect to claim 4 further teaches, wherein the first metal layer and the second metal layer are made by electroplating (see Aoki col. 6, lines 23-34 – electrode 6 is electroplated. Also see col. 1, lines 40-42 – electrode 7 is electroplated).


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. US 2013/0194060 (Nakada) in view of Aoki et al. US 7215232 (Aoki) and in further view of Wada US 2007/0221711 (Wada).
Regarding claim 5, Nakada in view of Aoki as applied to claim 4 teaches wherein the first metal layer is made of Ni (see Nakada para [0052] – electrode 16 made of nickel) and the second metal layer is made of Sn (see Aoki col 7, line 45 – tin plating for electrodes).
Nakada in view of Aoki does not teach  wherein the conductive and adhesive layer is made by mixing Ag powder with epoxy resin. 
	Wada teaches the conductive and adhesive layer is made by mixing Ag powder with epoxy resin (see para [0065] – Ag past produced by mixing silver powders into resin adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solder taught by Nakada in view of Aoki to be made by mixing Ag powder with epoxy resin as taught by Wada in order to use low temperature bonding to avoid heating entire device as taught by Wada in para [0065].
Regarding claim 6, the combination of Nakada in view of Aoki applied to claim 4 above teaches, the first metal layer is made of Cu (see Nakada para [0052] – electrode 16 formed from Cu) and the second metal layer is made of Sn (see Aoki col 7, line 45 – tin plating for electrodes).
Nakada in view of Aoki does not teach  wherein the conductive and adhesive layer is made by mixing Ag powder with epoxy resin. 
	Wada teaches the conductive and adhesive layer is made by mixing Ag powder with epoxy resin (see para [0065] – Ag past produced by mixing silver powders into resin adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solder taught by Nakada in view of Aoki to be made by mixing Ag powder with epoxy resin as taught by Wada in order to use low temperature bonding to avoid heating entire device as taught by Wada in para [0065].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al. US 2013/0194060 (Nakada) in view of Aoki et al. US 7215232 (Aoki) and in further view of Yan et al. US 2010/0007451 (Yan).
Regarding claim 17, Nakada teaches the method of claim 15, wherein the magnetic body comprises a T-core having a pillar (pillar 11a) and a plate (11b) connected to the pillar wherein the coil surrounds the pillar (core 12 around pillar 11a) and the terminal part of the coil is disposed in a recess on the plate (terminal portion of wire 12 in groove 15).
Nakada does not explicitly teach wherein the plate has a first hole at a first corner of the plate.
Yan teaches the plate has a first hole at a first corner of the plate (core 110 includes hole 133).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate taught by Nakada to include a through hole as taught by Yan for disposing the wire to ensure the position. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEE E RODAK/Primary Examiner, Art Unit 2868